The opinion of the court was delivered as follows by
Tilgi-i-man, C. J.
The exemplification of the record was good evidence, and shewed the same debt which the plaintiff declared on, and the judgment upon which issue was joined. The exemplification and certificate are different things. If the stamp act bears on the case, the exemplification would be no evidence even in Connecticut. Now, in Connecticut, no certificate of a judge is necessary; and therefore no argument founded on the date of that certificate could have any weight there; consequently, the exemplification being evidence in some courts, cannot be affected by the provisions of the stamp act.
Judgment reversed.
[Afterwards record remitted.]